PER CURIAM.
The question involved in this case is whether sufficient compensation has been allowed lawyers who successfully conducted a litigation which brought into the hands of the trustee in bankruptcy a large sum of money for distribution among creditors. Tbe referee heard evidence and allowed 86,000. On review the District Judge, on the same and more evidence, reduced the allowance to $3,600. Under the evidence in the transcript, we are not prepared to say that either allowance was so far erroneous as to warrant a reversal. The decree of the District Court is affirmed.